DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, Cho (US 2016/0331989 A1) discloses, in figure 3B, a wireless power feeding device (Fig. 3B) comprising: an attachment member (700, 100) having a socket (150) to be electrically connected to a power supply (600) and a fastener (160) to be electrically connected to a ground (300; Par 0047-0048),
but Cho does not disclose a band having a socket pin to be inserted to the socket and a locking tool to be locked to the fastener, the band being removably attached to the attachment member by inserting the socket pin and locking the locking tool and fixing a power receiving device to which power is to be wirelessly fed to the attachment member, wherein the socket pin has a power feeding electrode to be electrically connected to the power supply within the socket; and a ground connection sensing electrode to be electrically connected to the ground via the locking tool and the fastener, and the attachment member has a switch circuit that electrically connects the power supply to the power feeding electrode and energizes a power feeding unit that wirelessly feeds power to the power receiving device only when the ground connection sensing electrode of the socket pin inserted to the socket is electrically connected to the ground, and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Cho.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taura et al. (US 2010/0207835 A1) is considered pertinent art shown in Fig. 7.
Kobayashi et al. (US 2010/0220838 A1) is considered pertinent art shown in Fig. 13.
Gluzman et al. (US 2015/0214752 A1) is considered pertinent art shown in Fig. 12c.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842